Citation Nr: 0617905	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  05-09 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim to establish legal entitlement to VA benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel
INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 RO decision that 
determined that new and material evidence had not been 
submitted to reopen a claim to establish legal entitlement to 
VA benefits.  In February 2006, the Board remanded the case, 
and in May 2006, the veteran testified at a Board 
videoconference hearing.  The case has been advanced on the 
docket.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900 (2005).  

The Board notes that in a September 2003 decision, the Board 
determined that there was no clear and unmistakable error 
(CUE) in a February 2002 Board decision.  The appellant has 
subsequently filed multiple motions for reconsideration of 
the September 2003 Board decision, including a motion filed 
at the Board in January 2004 with argument submitted by the 
veteran's representative in January 2004 .  The Chairman of 
the Board denied the appellant's motion for reconsideration 
of the September 2003 Board decision in February 2004.  See 
38 C.F.R. §§ 20.1000, 20.1001 (2005).  A subsequent motion 
for reconsideration that was not filed with the Board seeks 
reconsideration of the February 2004 Chairman's decision and 
the September 2003 Board decision on CUE.  These motions for 
reconsideration involve discrete, separate decisions and are 
therefore not involved in this appeal.  


FINDINGS OF FACT

1.  A February 2002 Board decision denied the appellant's 
claim to establish legal entitlement to VA benefits.  

2.  Evidence submitted since then is cumulative or redundant 
or does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.  




CONCLUSIONS OF LAW

1.  The February 2002 Board decision that denied a claim to 
establish legal entitlement to VA benefits is final.  38 
U.S.CA. § 7104 (West 2002).  

2.  New and material evidence has not been submitted to 
reopen a claim to establish legal entitlement to VA benefits.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in November 2004 and a 
rating decision in November 2004.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of that claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet.App. 473 (2006); see also Kent 
v. Nicholson, No. 04-181 2006, __ Vet. App. __, 2006 WL 
1320743 (U.S. Vet.App. Mar. 31, 2006) (pertaining to new and 
material evidence).  Thus, VA has satisfied its duty to 
notify the appellant and had satisfied that duty to notify 
prior to the adjudication in the March 2005 statement of the 
case.  

Also, VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, relevant evidence.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.  

A decision by the Board is final, and it can only be reopened 
with new and material evidence.  If the claim is reopened, it 
will be reviewed based on all the evidence of record.  
38 U.S.C.A. §§ 5108, 7104; Manio v. Derwinski, 1 Vet.App. 140 
(1991).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Under the relevant substantive provisions, Title 38 of the 
United States Code authorizes the Secretary of VA (Secretary) 
to prescribe the nature of proof necessary to establish 
entitlement to veterans' benefits.  See 38 U.S.C.A. 
§ 501(a)(1) (West 2002).  Under that authority, the Secretary 
has promulgated 38 C.F.R. § 3.203(a) and (c), to govern the 
conditions under which the VA may extend veterans' benefits 
based on service in the Philippine Commonwealth Army.  Those 
regulations require that service in the Philippine 
Commonwealth Army (and thus veterans' status) be proven with 
either official documentation issued by a United States 
service department or verification of the claimed service by 
such a department.  See 38 C.F.R. § 3.203(a) (requiring 
service department documentation of service where available), 
§ 3.203(c) (requiring service department verification of 
service where documentation is not available).

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under Title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding on the VA.  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  Thus, if the United States 
service department refuses to verify the claimed service, the 
applicant's only recourse lies within the relevant service 
department, not with VA.  Soria, 118 F. 3d at 749.

In short, under 38 C.F.R. § 3.203, a claimant is not eligible 
for VA benefits based on Philippine service unless a United 
States service department documents or certifies their 
service.  Soria, 118 F. 3d at 749.  

The Board denied the appellant's claim to establish legal 
entitlement to VA benefits in February 2002.  The February 
2002 Board decision is final.  38 U.S.C.A. § 7104.  

In addition, the Board denied motions for reconsideration of 
the February 2002 Board decision in June 2002 and July 2003.  
(In September 2003, the Board determined that there was no 
CUE in the February 2002 Board decision.)  

The evidence considered at the time of the final February 
2002 Board decision included a March 1998 response from the 
U.S. Army Reserve Personnel Center (ARPERCEN) that indicated 
that the veteran had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  

A copy of a December 1947 certificate of honorable discharge 
from the Construction Corps of the Philippines noted that 
such certificate was awarded to the appellant as a 
testimonial of honest and faithful service in the Army of the 
United States.  

An undated pass noted that the appellant was authorized to 
enter the area of Luzon Prison.  It was reported that the 
signature of the pass holder was void after December 1948.  

A June 1952 certificate from the Armed Forces of the 
Philippines certified that the appellant completed a course 
of training and was assigned to B Co. 1st ECB ECQ.  

A December 1989 affidavit from G. D., indicated that he was 
an officer and served in G Company, 2nd Battalion, 14th 
Infantry, and that the appellant served with him in that 
outfit.  It was reported that the appellant was part of a 
mass discharge without benefit of compensation and that he 
was not duly processed by the United States Army during the 
demobilization period.  

Private treatment records dated from November 1990 to January 
1998 showed that the appellant was treated for several 
disorders.  

Numerous affidavits and joint affidavits from other 
individuals dated in January 1990, April 1990, May 1991, and 
April 1993, and November 2001, also reported that the 
appellant served in G Company, 2nd Battalion, 14th Infantry.  

The veteran also submitted multiple statements indicating 
that he served in G Company, 2nd Battalion, 14th Infantry and 
that he had recognized guerilla service.  

The evidence received since the February 2002 Board decision 
includes duplicate copies of some of previous affidavits of 
record reporting that the veteran served in G Company, 2nd 
Battalion, 14th Infantry; additional private treatment 
records referring to treatment for several disorders and 
dated from December 1990 to October 2005; and statements and 
testimony from the appellant.  

The Board notes that the duplicate copies of prior affidavits 
and additional private medical records are cumulative and 
redundant, and thus not new.  38 C.F.R. § 3.156(a); Vargas-
Gonzales v. West, 12 Vet.App. 321 (1999).  The evidence at 
the time of the January 2001 RO decision already included 
affidavits from individuals supporting the veteran's claim to 
have served in G Company, 2nd Battalion, 14th Infantry, and 
private treatment for various disorders.  Additionally, the 
appellant has not submitted documents from a United States 
service department to verify his alleged service.  See 38 
C.F.R. § 3.203(a).  

The appellant's statements and testimony in this regard are 
also cumulative and redundant.  Such assertions as to his 
particular service fail to meet the requirements of 38 C.F.R. 
§ 3.203 because the assertions do not constitute a document 
from the United States Service Department.  The United States 
service department's (i.e., the ARPERCEN's) communications 
that failed to verify the alleged service are binding on the 
VA.  38 C.F.R. § 3.203, Duro, supra.  The service department 
has determined that the appellant had no service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
The appellant has not submitted evidence that shows the type 
of service necessary for VA benefits.  As noted above, where 
service department verification is necessary, if the veteran 
contests the verification of those records, the applicant's 
only recourse lies within the relevant service department, 
not with VA.  Soria, 118 F. 3d at 749.  

Thus, the Board finds that the evidence submitted since the 
February 2002 Board decision does not raise a reasonable 
possibility of substantiating the veteran's claim, and thus 
is not material.  38 C.F.R. § 3.156(a).  

The Board concludes that new and material evidence has not 
been submitted since the February 2002 Board decision.  Thus, 
the claim to establish legal entitlement to VA benefits is 
not reopened, and the February 2002 Board decision remains 
final.  


ORDER

The application to reopen the claim to establish legal 
entitlement to VA benefits is denied.  


____________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


